Citation Nr: 0621283	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC), based on 
the loss of use of both lower extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's loss of the use of both feet is due to service-
connected disability.


CONCLUSION OF LAW

The criteria for SMC, based on the loss of use of both lower 
extremities, have not been met.  38 U.S.C.A. §§ 1114, 1155, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. § 3.350 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of SMC provided under 38 
U.S.C.A. § 1114(l) is payable, in pertinent part, for 
anatomical loss or loss of use of both feet due to service-
connected disability.  

"Loss of use of a hand or a foot" will be held to exist when 
no effective function remains, other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, with attention to 
whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R.  § 3.350(a)(2)(i).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran is service-connected for residuals of shrapnel 
wound, LS and gluteal region, with sciatic involvement left, 
evaluated as 60 percent disabling; and ankylosis of right 
thumb, residuals of fracture, evaluated as 10 percent 
disabling.

The record contains various private and VA medical records 
that essentially show he now has loss of the use of his feet.  
None of the records, however, overall, relate the veteran's 
inability to use his feet to service-connected disability.  
An August 2001 private medical opinion provides that the 
veteran was unable to walk due to severe occlusive peripheral 
vascular disease and peripheral neuropathy.  Overall, the 
veteran's private and VA treatment records are evidence 
against his claim because they do not link the loss of use of 
his feet to the service-connected disability.  

The report of a March 2005 VA general medical examination is 
also evidence against the veteran's claim.  The report 
provides that the veteran was unable to stand without help, 
could stand for a few minutes with help, and could walk with 
a walker for only 10 feet.  Function of the veteran's lower 
extremities was not normal.  Functional limitations of each 
lower extremity involved left plantar flexion and ankle 
dorsiflexion; limited right ankle range of motion; and 
bilateral numb plantar.  The examiner stated that the 
veteran's bilateral leg condition was less likely than not 
(less than 50/50 probability) due to service-connected 
disability.  The examiner opined that the veteran's bilateral 
ankle deformities were due to advanced degenerative joint 
disease and were more likely unrelated to service-connected 
disability, and the veteran's peripheral neuropathy in the 
feet was due to diabetes.  

This VA examination report is strong evidence against the 
veteran's claim.  The examiner specifically addresses the 
determinative issue (whether the veteran's loss of use of the 
feet is related to service-connected disability) and notes 
that he reviewed the veteran's service medical records, VA 
records and private medical records.  The opinion is 
supported with a rational and references to current 
examination findings.  This fact is particularly important, 
in the Board's judgment, as the references make for a more 
convincing rationale.  Post-service medical records, as a 
whole, also support this finding. 

The veteran himself is not competent to diagnose the etiology 
of his own disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his loss of use of the feet is due to a service-connected 
disability.  

Overall, the competent medical evidence shows that the 
veteran's loss of use of both feet is not related to service-
connected disability.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the RO sent correspondence in April 2003 and 
June 2005; a rating decision dated in August 2000; a 
statement of the case dated in May 2003; and supplemental 
statements of the case dated in June and November 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the claim.  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claim on 
appeal.  In this case, the RO has made all reasonable efforts 
to assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

SMC, based on the loss of use of both lower extremities, is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


